Citation Nr: 1035712	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  07-15 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis.

2.  Entitlement to service connection for arthritis of the right 
knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 27, 1979, to 
July 27, 1982, with an additional 5 months and 5 days of active 
duty prior to that time.  The Veteran also served with the 
Tennessee Army National Guard for periods of active duty for 
training totaling 47 days between February 2002 and July 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2005 and September 2005 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the Veteran's claims of service 
connection for plantar fasciitis and arthritis of the right knee.  
The Board subsequently remanded the case in February 2009 for 
further evidentiary development and adjudication.  The Board 
instructed the agency of original jurisdiction (AOJ) to seek 
additional service records, provide the Veteran with an 
examination, and then re-adjudicate the claims.  The AOJ 
attempted to obtain the identified service records and scheduled 
the Veteran for a VA examination, which was conducted in February 
2010.  The Veteran was then provided a supplemental statement of 
the case (SSOC) in May 2010, in which the AOJ again denied the 
Veteran's service connection claims.  


FINDINGS OF FACT

1.  The Veteran has bilateral plantar fasciitis that is likely 
attributable to his periods of active duty for training with the 
National Guard.

2.  The Veteran has arthritis of the right knee that is likely 
attributable to his periods of active duty for training with the 
National Guard.




CONCLUSIONS OF LAW

1.  The Veteran has bilateral plantar fasciitis that is the 
result of disease or injury incurred or aggravated during active 
duty for training.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

2.  The Veteran has arthritis of the right knee that is the 
result of disease or injury incurred or aggravated during active 
duty for training.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for plantar fasciitis 
and for arthritis of the right knee.  In its May 2005 and 
September 2005 decisions, the RO denied the Veteran's claims, 
concluding that service connection was not warranted because the 
Veteran's foot and knee disabilities were not caused by a 
specific injury during his time on active duty for training with 
the Army National Guard.  

Relevant medical evidence consists of the Veteran's service 
treatment records, records of his service with the Army National 
Guard, and reports of his ongoing care by private treatment 
providers.  The Veteran's service treatment records for his time 
on active duty are silent as to any complaints of or treatment 
for problems with his feet or his right knee.  Similarly, records 
from the Army National Guard are silent as to any injuries to the 
feet or right knee, or treatment for any such injury or 
disability, during his time with the Army National Guard.  The 
Board notes that in June 2004, the Veteran was found medically 
unfit to continue in the Army National Guard because of a lumbar 
spine disability.  At that time, diagnoses of plantar fasciitis 
and of right knee arthritis were also noted.

The evidence also includes records of the Veteran's ongoing 
private treatment, which establish that the Veteran was diagnosed 
with both bilateral plantar fasciitis and arthritis of the right 
knee while enrolled in the Army National Guard.  To that end, the 
Board notes that the Veteran was treated in August 2003 for 
complaints of pain in his arches and heels.  He was diagnosed at 
that time with bilateral plantar fasciitis and has continuously 
sought treatment since that date, including the use of orthotics 
and anti-inflammatory medications as well as injections to 
address pain.  The Veteran was first seen for complaints of pain 
and popping in the right knee in March 2004, which was initially 
diagnosed as probable torn cartilage.  His March 2004 treatment 
provider noted the Veteran's speculation that the knee problem 
was related to the running and physical training he was engaged 
in as part of his duties with the Army National Guard.  Also in 
March 2004, the Veteran underwent magnetic resonance imaging that 
revealed a Baker's cyst behind the right knee, as well as 
degenerative changes and a torn meniscus.  He underwent 
arthroscopic surgery to remove the Baker's cyst and repair the 
meniscus in April 2004.  The Veteran has further submitted 
statements dated in June 2010 from two of his private treatment 
providers, who opine that the Veteran's currently diagnosed 
plantar fasciitis and right knee arthritis is likely related to 
the physical activities he engaged in while on active duty for 
training.

The Veteran was also provided VA examination in February 2010.  
Report of that examination reflects that the examiner noted the 
Veteran's complaints of having first experienced problems with 
his right knee and his feet while serving on active duty for 
training.  The Veteran denied having experienced any other 
injuries to the feet or to the right knee.  On physical 
examination, the VA examiner found the Veteran to have tenderness 
and abnormal weight bearing in his feet bilaterally, as well as 
pain and crepitus in his right knee on manipulation.  The 
examiner diagnosed the Veteran with bilateral plantar fasciitis 
and early osteoarthritis of the right knee.  The examiner opined 
that the Veteran's foot and knee disabilities were likely related 
to his active duty for training, opining that the type of 
physical training required of service members, including those on 
active duty for training, is "well known to frequently lead to" 
both degenerative joint disease of the knees and plantar 
fasciitis.  In so finding, the examiner noted that she had 
reviewed the Veteran's service treatment records as well as his 
post-service records from private treatment providers.  

The Veteran has testified before the undersigned Veterans Law 
Judge in July 2008.  At that time, the Veteran and his 
representative advanced argument to the effect that, although he 
was not injured while serving with the Army National Guard, the 
Veteran's plantar fasciitis and arthritis of the right knee were 
aggravated by the running and other physical training in which he 
was engaged during his National Guard service.  He testified that 
he engaged in a good deal of running and physical training during 
service, that he has had problems ever since, and that current 
reports show that he has osteoarthritic changes in his right knee 
as well as plantar fasciitis bilaterally.  Ultimately, the 
Veteran contends, his right knee and foot disabilities were 
caused or aggravated by periods of active duty for training.  

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not 
enough that an injury or disease occurred in service; there must 
be chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

In addition, VA law provides that active military, naval, or air 
service includes any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty, or 
any period of inactive duty training during which the individual 
concerned was disabled or died from injury incurred in or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident which 
occurred during such training.  38 U.S.C.A. § 101(21), (24) (West 
2002); 38 C.F.R. § 3.6(a), (d) (2009).  Thus, service connection 
may be established for disability resulting from injuries or 
diseases incurred or aggravated during active duty or active duty 
for training, but only for injuries incurred or aggravated during 
inactive duty for training.

In this case, the Veteran's service treatment records reflect 
that he was he was not diagnosed with any foot or knee problems 
during his first period of active duty.  Similarly, his entrance 
medical examination conducted in December 2001, pursuant to his 
joining the Army National Guard, is silent as to any problems 
with the Veteran's right knee or feet.  At a medical history 
report conducted at that time, he also responded "No" when 
asked if he had any foot or knee trouble.  Moreover, although the 
evidence shows that the Veteran was found to have bilateral 
plantar fasciitis in August 2003 and arthritis of the right knee 
in March 2004, while enrolled in the Army National Guard, there 
is no evidence to suggest that the Veteran had either plantar 
fasciitis or arthritis of the right knee before such service; nor 
has the Veteran contended otherwise.  

Here, the competent medical evidence has identified that the 
Veteran carries current diagnoses of plantar fasciitis and of 
arthritis of the right knee, which his February 2010 VA examiner 
linked to the running and other physical activities the Veteran 
engaged in during his time on active duty for training with the 
Army National Guard.  This finding is supported by the June 2010 
letters from the Veteran's private treatment providers.  The 
Veteran has testified that the symptoms of his plantar fasciitis 
and right knee arthritis have continued from that time to the 
present.  The Board thus concludes that the Veteran currently 
suffers from plantar fasciitis and from arthritis of the right 
knee that are related to his time on active duty for training.  


							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bilateral plantar fasciitis 
is granted.

Entitlement to service connection for arthritis of the right knee 
is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


